Citation Nr: 0014424	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  97-13 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for a right shoulder 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971 and from October 1977 to September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Phoenix, Arizona, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In an April 1998 hearing officer decision, the veteran was 
granted entitlement to a 40 percent disability rating 
effective from December 24, 1996, entitlement to a temporary 
total rating based upon the need for convalescence effective 
from November 21, 1997, and entitlement to a 30 percent 
disability rating effective from March 1, 1998 for his 
service-connected right shoulder disability.

The Board notes that in May 1997 the veteran requested 
entitlement to service connection for right shoulder 
osteomyelitis.  This matter is referred to the RO for 
appropriate action.


REMAND

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased evaluation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992). 

The record indicates the veteran's service-connected right 
shoulder disability was last evaluated at a VA compensation 
examination in March 1998.  VA hospital records show he 
underwent right shoulder scope with open subacromial 
decompress and open rotator cuff repair in November 1999.  As 
there has been no evaluation of the veteran's service-
connected disability subsequent to this treatment, the Board 
finds additional development is required for an adequate 
determination of the issue on appeal.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claims, which includes 
obtaining an adequate VA examination.  38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

In addition, the veteran testified he had been awarded 
Department of Health and Human Services, Social Security 
Administration (SSA) disability benefits, in part, because of 
his right shoulder disorder.  The Board notes that medical 
evidence associated with the SSA determination is not of 
record.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where there is actual notice a 
veteran is receiving SSA disability benefits VA has a duty to 
acquire a copy of the decision granting such benefits and the 
supporting medical documents.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 372-3 (1992).  Accordingly, this information 
should be obtained and added to the claims folder.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his right shoulder 
disability, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The RO should request copies of the 
SSA administrative decision granting the 
veteran disability benefits, as well as 
any supporting documentation, to include 
all medical examination reports and 
treatment records.  All records obtained 
should be added to the claims folder.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected right shoulder disability.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to conduction and 
completion of the examination.  The 
examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment, including tests to determine 
the extent of any limitation of motion.  
The examiner is specifically requested to 
comment on the present manifestations of 
the disorder and discuss the frequency of 
any disabling symptomatology.  The 
examiner should also be asked to 
determine whether the disability exhibit 
weakened movement attributable to the 
service connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the right 
shoulder is used repeatedly.  It should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  The report of the examination 
should include a complete rationale for 
all opinions expressed.

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective procedures.

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for the examination 
may result in the denial of the claim.  38 C.F.R. § 3.655 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




